                            1
                            2
                            3
                                                      UNITED STATES DISTRICT COURT
                            4
                                       EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
                            5
                            6
                                 COUNTY OF EL DORADO,                    Case No.: 2:20-cv-00099-KJM-AC
                            7
                            8                Plaintiff,                  Assigned to:
                                                                         Honorable Kimberly J. Mueller
                            9
                                 vs.
                            10                                           ORDER ON STIPULATION AND
                                 GENERAL REINSURANCE                     REQUEST TO AMEND
                            11                                           SCHEDULING ORDER AS TO FACT
                                 CORPORATION; and, DOES 1-10,            DISCOVERY CUTOFF
CHRISTENSEN HSU SIPES LLP




                            12   inclusive,
                            13
                                             Defendants.                 Complaint Filed: January 14, 2020
                            14
                            15
                                 GENERAL REINSURANCE
                            16   CORPORATION,
                            17
                                             Counterclaimant,
                            18
                            19   vs.

                            20   COUNTY OF EL DORADO,
                            21
                                             Counterdefendant.
                            22
                            23   .

                            24
                            25
                            26
                            27
                            28
                                                                         -1-
                                                          ORDER ON STIPULATION TO AMEND SCHEDULING ORDER
                                                                                         2:20-cv-00099-KJM-AC
                            1          Given the stipulation counsel presented to this court and good cause
                            2    appearing therefor, the scheduling order is hereby amended as follows:
                            3                                 EVENT                          DEADLINE
                            4            Fact discovery completed                             07/20/2021
                                         Expert disclosures completed                         07/01/2021
                            5            Rebuttal expert witness exchange                     07/30/2021
                            6            All expert discovery completed                       09/01/2021
                                         All dispositive motions except motions for           10/8/2021
                            7            continuances, temporary restraining orders or
                            8            other emergency applications
                                         Pre-trial conference                                    TBD
                            9            Trial                                                   TBD
                            10
                            11         IT IS SO ORDERED.
CHRISTENSEN HSU SIPES LLP




                            12
                            13   Dated: May 21, 2021.
                            14
                            15                                  ______________________________________
                                                                CHIEF UNITED STATES DISTRICT JUDGE
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                         -2-
                                                      ORDER ON STIPULATION TO AMEND SCHEDULING ORDER
                                                                                     2:20-cv-00099-KJM-AC
